Citation Nr: 0715982	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for pilonidal cyst status post marsupialization.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

The affected area of the veteran's skin is less than 12 
square inches and there is no objective impairment of 
function caused by his pilonidal cyst status post 
marsupialization.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the veteran's pilonidal cyst status post 
marsupialization have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic 
Code 7819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by a 
letter dated in March 2004.  This letter informed the veteran 
of the evidence and information necessary to establish 
service- connection.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Even though the veteran was not provided with 
notice regarding the effective date for the disability rating 
on appeal, the Board finds no prejudice will result to the 
veteran by proceeding with the present appeal because the 
veteran has received the earliest effective date possible, 
i.e. the date that he filed his claim.  38 C.F.R. § 3.400 
(2006).  The veteran filed his claim well after one year 
following discharge and is thus not entitled to have the day 
following discharge assigned as his effective date.  
38 C.F.R. § 3.400 (2006).  Moreover, with respect to notice 
regarding disability evaluations, the record is clear that 
the veteran has not sought treatment for the disability at 
issue and the only relevant evidence is a May 2004 VA 
examination report.  Thus, any attempted development with 
respect to staged ratings would be futile.  Accordingly, the 
veteran is not prejudiced by the Board's consideration of the 
pending issue.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element"  of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, the 
aforementioned March 2004 letter from the RO asked the 
veteran to provide any evidence in his possession that 
pertained to his claim.

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical examination when such is 
necessary to make a decision on the claim.  In this case, the 
record contains the veteran's service medical records and all 
of the veteran's VA records.  The veteran did not request 
VA's assistance in obtaining any records and has not 
identified the presence of any outstanding relevant records 
held by a private entity.  The veteran has been provided a VA 
examination and further assessment is not necessary to make a 
decision on the appeal.

Based on the foregoing, VA satisfied its duties to the 
veteran. 

Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

The veteran's for status post marsupialization of a pilonidal 
cyst is currently evaluated as 10 percent disabling under 
Diagnostic Code 7819.  38 C.F.R. § 4.118, Diagnostic Code 
7819 (2006).  This Diagnostic code provides for evaluation of 
benign skin neoplasms, which are rated as disfigurement of 
the head, face or neck under Diagnostic Code 7800 or scars 
under Diagnostic Code 7801, 7802, 7803, 7804 or 7805, or 
under impairment of function.  Id.  

In this regard, the Board notes that Diagnostic Code 7801 is 
the only code that could afford the veteran an evaluation in 
excess of 10 percent.  Diagnostic Code 7800 is inapplicable 
because it applies only to disfigurement of the face, neck 
and head, which is not the anatomical region at issue here.  
Diagnostic codes 7802, 7803, 7804 and 7805 provide a maximum 
evaluation of 10 percent.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805 (2006).  For these reasons, the Board will 
proceed with considering evaluation under Diagnostic Code 
7801.  

Under Diagnostic Code 7801, for scars other than head, face, 
or neck, that are deep or that cause limited motion, a 10 
percent disability rating is for assignment for an area or 
areas exceeding 6 square inches.  A 20 percent rating is 
assigned for an area or areas exceeding 12 square inches.  A 
30 percent rating is warranted for an area or areas exceeding 
72 square inches, and a 40 percent rating is assigned for an 
area or areas exceeding 144 square inches.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).

In furtherance of substantiating his claim, the veteran was 
afforded a VA dermatologic examination on May 2004.  This 
examination revealed a surgical removal of a pilonidal cyst 
from the veteran's perianal area.  The veteran reported a 
history of itching and burning of the area for the past three 
to four years.  He stated that it was hard for him to sit 
down for long periods and exercise was difficult for him.  
Specifically, he had a hard time doing sit-ups.  Physical 
examination revealed a subcutaneous 2 x 0.5 cm. tender 
nodule, with no skin break down, drainage, erythema or 
hemorrhoids.  There was no ulceration, exfoliation, crusting, 
tissue loss, induration, inflexibility, hypopigmentation, 
hyperpigmentation or abnormal texture.  The lesion was not in 
an exposed area and covered less than 0.1 percent of the 
veteran's body.  The lesion was not associated with any 
systemic disease and did not manifest in connection with a 
nervous condition.  The examiner diagnosed status post 
pilonidal cyst marsupialization and noted the subjective 
factors of pain and inability to do sit-ups and the objective 
factor of a nodule.  In closing, the examiner remarked that 
the veteran was overweight, which contributed to his 
difficulty doing sit-ups.  

An evaluation in excess of 10 percent is not warranted for 
the veteran's pilonidal cyst status post marsupialization.  
In this regard, the Board notes that that in order to 
establish an evaluation in excess of 10 percent the affected 
area must exceed 12 square inches.  The affected area of the 
veteran's skin is 2 x 0.5 cm. or 1 square cm., which does not 
meet the prescribed criteria.  Moreover, impairment of 
function was not objectively demonstrated as related to his 
pilonidal cyst status post marsupialization.  Indeed, the 
veteran's difficulty in doing sit-ups appears to be related 
to his being overweight.  Accordingly, for this reason, and 
the reasons expressed above, the veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for his pilonidal cyst status post marsupialization must be 
denied.  



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for pilonidal cyst status post marsupialization is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


